Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Douglas Owens, Reg. No. 51,314, on 01/26/2022.

The following claims have been amended as follows:

	Listing of Claims:

1. (Currently Amended) An electronic device, comprising:
a touchscreen display; and 
a processor configured to:
display, on a display area of the touchscreen display, a first execution window of a first application,
display, on the display area of the touchscreen display, an application tray including a plurality of user interface (UI) items for executing applications,

in response to a position of the dragged selected UI, display guide information illustrating a form of a second execution window of a second application corresponding to the selected UI item, wherein the guide information includes manipulation information for outputting at least one of a pop-up window, a split window, or a widget window, and
in response to the selected UI item being released on the guide information, display the second execution window in the form of at least one of the pop-up window, the split window, or the widget window corresponding to the manipulation information,
wherein, in response to the selected UI item being released within a second portion of the display area, display the second execution window in the form of the pop-up window at least partially overlapping the first execution window, wherein the second portion is a portion where the first execution window is displayed, and
wherein the manipulation information indicates an input method to display the second execution window as a desired form among at least one of the pop-up window, the split window, or the widget window.

2. (Currently Amended) The electronic device of claim 1, wherein, in response to the selected UI item being released within a first portion of the display area 

3. (Original) The electronic device of claim 2, wherein the processor is further configured to resize the first execution window and the second execution window in a multi window mode, in response to receiving a second user input dragging a dividing line between the first execution window and the second execution window.

4. (Cancelled) 

5. (Currently Amended) The electronic device of claim 1, wherein the processor is further configured to display the first execution window and the second execution window side-by-side, in response to receiving a third user input.

6. (Cancelled) 

7. (Original) The electronic device of claim 1, wherein the processor is further configured to remove the application tray, in response to displaying the second execution window.

8. (Original) The electronic device of claim 1, wherein the application tray is displayed in response to a touch swipe input from an edge of the touchscreen display towards a center of the touchscreen display.

9. (Original) The electronic device of claim 1, wherein the application tray is displayed at an edge of the touchscreen display.

10. (Currently Amended) A method for window management in an electronic device including a touchscreen display, the method comprising:
displaying, on a display area of the touchscreen display, a first execution window of a first application;
displaying, on the display area of the touchscreen display, an application tray including a plurality of user interface (UI) items for executing applications;
receiving a first user input selecting a UI item from among the plurality of UI items included in the application tray and dragging the selected UI item out of the application tray;
in response to a position of the dragged selected UI item, displaying guide information illustrating a form of a second execution window of a second application corresponding to the selected UI item, wherein the guide information includes manipulation information for outputting at least one of a pop-up window, a split window, or a widget window; and
in response to the selected UI item being released on the guide information, displaying the second execution window in the form of at least one of the pop-up window, the split window, or the widget window corresponding to the manipulation information,
wherein displaying the second execution window comprises, in response to the selected UI item being released within a second portion of the display area, displaying the second execution window in the form of the pop-up window at least partially overlapping the first execution window,
wherein the second portion is a portion where the first execution window is displayed, and
wherein the manipulation information indicates an input method for displaying the second execution window as a desired form among at least one of the pop-up window, the split window, or the widget window.

11. (Currently Amended) The method of claim 10, wherein displaying the second execution window comprises, in response to the selected UI item being released within a first portion of the display area split window adjacent to 
wherein the first portion is an edge portion of the first execution window 

12. (Original) The method of claim 11, further comprising resizing the first execution window and the second execution window in a multi window mode, in response to receiving a second user input dragging a dividing line between the first execution window and the second execution window.



14. (Currently Amended) The method of claim 10, further comprising displaying the first execution window  and the second execution window side-by-side, in response to receiving a third user input.

15. (Cancelled) 

16. (Original) The method of claim 10, further comprising removing the application tray, in response to displaying the second execution window.

17. (Original) The method of claim 10, wherein the application tray is displayed in response to receiving a touch swipe input from an edge of the touchscreen display towards a center of the touchscreen display.

18. (Original) The method of claim 10, wherein the application tray is displayed at an edge of the touchscreen display.

19-22. (Cancelled)



Allowable Subject Matter
Claims 1-3, 5, 7-12, 14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 11/30/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 20 when taken in the context of the claim as a whole. Specifically, the combination wherein, in response to the selected UI item being released within a second portion of the display area, display the second execution window in the form of the pop-up window at least partially overlapping the first execution window, wherein the second portion is a portion where the first execution window is displayed, and wherein the manipulation information indicates an input method to display the second execution window as a desired form among at least one of the pop-up window, the split window, or the widget window.
	At best, the prior arts of record, specifically, Ko (US 2014/0229888) teaches, touchscreen display foam a transparency and user interact with the application icons by drag and drop to the different area of the screen and in response to drag the display screen split and user can drop the application icon and also user can overlap icon with other application icon ([00153, 384-386, 0115, 0118, 0252-253; figs 20A-20C]); Amadio (2007/0044035) teaches, user can select the application icon from tray and drag and drop into main display area ([0034, figs. 4 and 5]); Huston (2008/0313144) teaches, search results display a extended area with toolbar and list of results ([0027-28] [0040], fig. 3]); None of the references expressly teach wherein, in response to the selected UI item being released within a second portion of the display area, display the second execution window in the form of the pop-up window at least partially overlapping the first execution window, wherein the second portion is a portion where the first execution window is displayed, and wherein the manipulation information indicates an input method to display the second execution window as a desired form among at least one of the pop-up window, the split window, or the widget window.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, other independent claim 10 is allowed over the prior arts of the record.
Claims 2-3, 5, 7-9, 11, 14 and 16-18 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143